

115 HR 6755 IH: Judiciary Reforms, Organization and Operational Modernization Act of 2018
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6755IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Issa (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for additional Article III judges, to modernize the administration of justice, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Judiciary Reforms, Organization and Operational Modernization Act of 2018 or the Judiciary ROOM Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Judgeships and Court Organization
					Sec. 101. District judges for the district courts.
					Sec. 102. Judicial districts of North Carolina.
					Sec. 103. Realignment of the eastern district of Arkansas.
					Sec. 104. Construction project in the James M. Carter and Judith N. Keep U.S. Courthouse.
					Sec. 105. Federal courthouse in Harrisonburg, Virginia.
					Title II—Judicial Operations
					Sec. 201. Code of conduct for Federal judges.
					Sec. 202. Recusal of Supreme Court justices.
					Sec. 203. Medical examinations for Federal judges.
					Title III—Court Operations
					Sec. 301. Video recording of court proceedings.
					Sec. 302. Advisory Committee for Access to Court Broadcasts and Case Information.
					Sec. 303. PACER.
			IJudgeships and Court Organization
			101.District judges for the district courts
 (a)In generalThe President shall appoint, by and with the advice and consent of the Senate— (1)7 additional district judges for the central district of California;
 (2)5 additional district judges for the eastern district of California; (3)2 additional district judges for the northern district of California;
 (4)3 additional district judges for the southern district of California; (5)1 additional district judge for the district of Colorado;
 (6)1 additional district judge for the district of Delaware; (7)6 additional district judges for the middle district of Florida;
 (8)1 additional district judge for the northern district of Florida; (9)3 additional district judges for the southern district of Florida;
 (10)1 additional district judge for the northern district of Georgia; (11)1 additional district judge for the district of ldaho;
 (12)1 additional district judge for the southern district of Indiana; (13)1 additional district judge for the district of Minnesota;
 (14)1 additional district judge for the district of Nevada; (15)3 additional district judges for the district of New Jersey;
 (16)2 additional district judges for the district of New Mexico; (17)2 additional district judges for the eastern district of New York;
 (18)1 additional district judge for the southern district of New York; (19)1 additional district judge for the western district of New York;
 (20)1 additional district judge for the district of Puerto Rico; (21)2 additional district judges for the eastern district of Texas;
 (22)2 additional district judges for the southern district of Texas; and (23)4 additional district judges for the western district of Texas.
 (b)Existing judgeshipsAs of the date of enactment of this Act, the following existing judgeships shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under such section:
 (1)The judgeships authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) for—
 (A)the district of Kansas; and (B)the eastern district of Missouri.
 (2)The judgeships authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note) for—
 (A)the district of Arizona; (B)the central district of California;
 (C)the southern district of Florida; (D)the district of New Mexico;
 (E)the western district of North Carolina; and (F)the eastern district of Texas.
 (c)Tablesln order that the table contained in section 133 of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of permanent district judgeships authorized as a result of subsections (a) and (b) of this section, such table is amended to read as follows:
					
						
							
									DistrictsNumber of Judges
								
									Alabama:
									Northern7
									Middle3
									Southern3
									Alaska3
									Arizona13
									Arkansas:
									Eastern5
									Western3
									California:
									Northern16
									Eastern11
									Central35
									Southern16
									Colorado8
									Connecticut8
									Delaware5
									District of Columbia15
									Florida:
									Northern5
									Middle21
									Southern21
									Georgia:
									Northern12
									Middle4
									Southern3
									Hawaii3
									Idaho3
									Illinois:
									Northern22
									Central4
									Southern4
									Indiana:
									Northern5
									Southern6
									Iowa:
									Northern2
									Southern3
									Kansas6
									Kentucky:
									Eastern5
									Western4
									Eastern and Western1
									Louisiana:
									Eastern12
									Middle3
									Western7
									Maine3
									Maryland10
									Massachusetts13
									Michigan:
									Eastern15
									Western4
									Minnesota8
									Mississippi:
									Northern3
									Southern6
									Missouri:
									Eastern7
									Western5
									Eastern and Western2
									Montana3
									Nebraska3
									Nevada8
									New Hampshire3
									New Jersey20
									New Mexico9
									New York:
									Northern5
									Southern29
									Eastern17
									Western5
									North Carolina:
									Eastern4
									Middle4
									Western5
									North Dakota2
									Ohio:
									Northern11
									Southern8
									Oklahoma:
									Northern3
									Eastern1
									Western6
									Northern, Eastern, and Western1
									Oregon6
									Pennsylvania:
									Eastern22
									Middle6
									Western10
									Puerto Rico8
									Rhode Island3
									South Carolina10
									South Dakota3
									Tennessee:
									Eastern5
									Middle4
									Western5
									Texas:
									Northern12
									Southern21
									Eastern10
									Western17
									Utah5
									Vermont2
									Virginia:
									Eastern11
									Western4
									Washington:
									Eastern4
									Western7
									West Virginia:
									Northern3
									Southern5
									Wisconsin:
									Eastern5
									Western2
									Wyoming3.
 (d)Designation of judgesThe chief judge of the eastern district of California shall designate 1 district judge whose official duty station shall be in Bakersfield, California and who shall hold court for such district in Bakersfield, California.
				102.Judicial districts of North Carolina
 (a)In generalSection 113 of title 28, United States Code, is amended— (1)in subsection (a), by striking and Wilson and and inserting Wilson, those portions of Hoke, Moore, Scotland, and Richmond counties encompassing the Fort Bragg Military Reservation and Camp Mackall, and; and
 (2)by striking subsection (b) and inserting the following:  (b)Middle districtThe Middle District comprises the counties of Alamance, Cabarrus, Caswell, Chatham, Davidson, Davie, Durham (excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina), Forsyth, Guilford, Hoke (excluding that portion of Hoke County encompassing the Fort Bragg Military Reservation and Camp Mackall), Lee, Montgomery, Moore (excluding that portion of Moore County encompassing the Fort Bragg Military Reservation and Camp Mackall), Orange, Person, Randolph, Richmond (excluding that portion of Richmond County encompassing the Fort Bragg Military Reservation and Camp Mackall), Rockingham, Rowan, Scotland (excluding that portion of Scotland County encompassing the Fort Bragg Military Reservation and Camp Mackall), Stanly, Stokes, Surry, and Yadkin..
 (b)ApplicationThe amendments made by subsection (a) shall not apply to any action commenced or pending in any judicial district of North Carolina before the date of enactment of this Act.
 103.Realignment of the eastern district of ArkansasSection 83(a) of title 28, United States Code, is amended to read as follows:  Eastern District.(a)The Eastern District comprises three divisions.
 (1)The Central Division comprises the counties of Cleburne, Cleveland, Conway, Dallas, Drew, Faulkner, Grant, Jefferson, Lincoln, Lonoke, Perry, Pope Prairie, Pulaski, Saline, Stone, Van Buren, White, and Yell.
 Court for the Central Division shall be held at Little Rock.(2)The Delta Division comprises the counties of Arkansas, Chicot, Crittenden, Desha, Lee, Monroe, Phillips, and St. Francis.
 Court for the Delta Division shall be held at Helena.(3)The Northern Division comprises the counties of Clay, Craighead, Cross, Fulton, Greene, Independence, Izard, Jackson, Lawrence, Mississippi, Poinsett, Randolph, Sharp, and Woodruff.
						Court for the Northern Division shall be held at Jonesboro..
 104.Construction project in the James M. Carter and Judith N. Keep U.S. CourthouseNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall complete and submit to Congress a prospectus for a construction project in the James M. Carter and Judith N. Keep U.S. Courthouse in San Diego, California, which project shall consist of building two new district courtrooms and four magistrate judge chambers. Any limitation regarding the Carter-Keep Courthouse contained in previous authorizations should not apply to the prospectus required under this section.
 105.Federal courthouse in Harrisonburg, VirginiaThe Director of the Administrative Office of the Courts shall maintain a courthouse located in Harrisonburg, Virginia.
			IIJudicial Operations
			201.Code of conduct for Federal judges
 (a)In generalChapter 57 of title 28, United States Code, is amended by adding at the end the following:  964.Code of conductNot later than one year after the date of the enactment of the Judiciary ROOM Act of 2018, the Judicial Conference shall issue a code of conduct, which applies to each justice and judge of the United States, except that the code of conduct may include provisions that are applicable only to certain categories of judges or justices..
 (b)Clerical amendmentThe table of sections for chapter 57 of title 28, United States Code, is amended by adding after the item related to section 963 the following:
					
						
							964. Code of conduct..
				202.Recusal of Supreme Court justices
 (a)In generalChapter 1 of title 28, United States Code, is amended by adding at the end the following:  7.RecusalThe clerk of the Supreme Court shall ensure that for any matter for which a justice of the Supreme Court is recused, timely notice of such recusal is made publicly available on the website of the Supreme Court, along with an explanation for such recusal..
 (b)Clerical amendmentThe table of sections for chapter 1 of title 28, United States Code, is amended by adding after the item related to section 6 the following:
					
						
							7. Recusal..
				203.Medical examinations for Federal judges
 (a)In generalChapter 21 of title 28, United States Code, is amended by adding at the end the following:  464.Medical examinations for justices and judges (a)In generalEach justice or judge of the United States shall, at no expense to the judge or justice, undergo a medical examination by a physician—
 (1)in the case of a judge or justice who is 70 years of age or younger, every 5 years; (2)in the case of a judge or justice who is older than 70 years of age and younger than 81 years of age, every 2 years; and
 (3)in the case of a judge or justice who is 81 years of age or older, every year. (b)ConfidentialityExcept as provided in subsection (c), the results of a medical examination described in subsection (a) shall be confidential.
 (c)ExceptionNotwithstanding any other provision of law, in the case that a physician conducting a medical examination described in subsection (a) identifies a condition that may impact the ability of the judge or justice to carry out the duties of judge or justice’s position, the physician shall submit such finding to the appropriate chief judge or justice. In the case that the condition described in the previous sentence relates to a chief judge, the physician shall submit the finding to the chief judge of the court with appellate jurisdiction over the court on which the judge sits..
 (b)Clerical amendmentThe table of sections for chapter 21 of title 28, United States Code, is amended by adding after the item related to section 463 the following:
					
						
							464. Medical examinations for justices and judges. .
				IIICourt Operations
			301.Video recording of court proceedings
				(a)Courts of appeals
 (1)In generalChapter 3 of title 28, United States Code, as amended by this Act, is amended further by adding at the end the following:
						
							51.Internet streaming
 (a)In generalNot later than the date described in subsection (b), the proceedings of each hearing of a court of appeals shall be made available for viewing on the internet through streaming video—
 (1)to the extent practicable, in real time during such hearing; and (2)for not less than 2 years after the conclusion of such hearing.
 (b)Date describedThe date described in the subsection is— (1)in the case of a court of appeals sitting en banc, one year after the date of the enactment of this section; and
 (2)in the case of a panel of a court of appeals (other than as described in paragraph (1)), 2 years after the date of the enactment of this section.
 (c)ExceptionThe requirement under subsection (a) shall not apply in the case that the courtroom is closed to the public.
 (d)Partnership permittedThe chief judge of a circuit may enter into a partnership with a television provider in order to comply with the requirement under subsection (a).
 (e)Copyright protection not availableVideo created pursuant to the requirement under this section shall be considered a work of the United States Government for purposes of section 105 of title 17..
 (2)Clerical amendmentThe table of sections for chapter 3 of title 28, United States Code, as amended by this Act is further amended by inserting after the item related to section 50 the following:
						
							
								51. Internet streaming. .
					(b)Supreme Court
 (1)In generalChapter 1 of title 28, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							8.Internet streaming
 (a)In generalEach oral argument before the Supreme Court shall be made available for listening on the internet through streaming audio—
									(1)
 (A)on the day of such oral argument, not later than one year after the date of the enactment of this section; and
 (B)in real time during such oral argument, not later than 2 years after the date of the enactment of this section; and
 (2)for not less than 2 years after the conclusion of such oral argument. (b)ExceptionThe requirement under subsection (a) shall not apply in the case that the courtroom is closed to the public.
 (c)Copyright protection not availableVideo created pursuant to the requirement under this section shall be considered a work of the United States Government for purposes of section 105 of title 17..
 (2)Clerical amendmentThe table of sections for chapter 1 of title 28, United States Code, as amended by this Act, is further amended by inserting after the item related to section 7 the following:
						
							
								8. Internet streaming. .
					302.Advisory Committee for Access to Court Broadcasts and Case Information
 (a)EstablishmentThere is established an Advisory Committee for Access to Court Broadcasts and Case Information (referred to in this section as the Committee), which shall advise the Federal courts on the ways to improve public access to court broadcasts and court information.
 (b)MembershipMembers of the Committee shall be appointed by the Executive Director of the Administrative Office of the Courts. In appointing such members, the Executive Director shall ensure that a wide range of interested parties are represented, including non-profit groups and individuals who focus on access to public information, news organizations, legal researchers, and commercial entities who commercialize court documents.
				303.PACER
 (a)Requirements for written opinionsEach written opinion issued by a Federal court shall be— (1)stored on the Public Access to Court Electronic Records system in a format that is machine-readable and searchable by date;
 (2)citable using a vendor-neutral and medium-neutral citations system; and (3)made available to the Government Publishing Office.
					(b)Electronic Public Access to Exhibits in Federal Cases
 (1)In GeneralNot later than 2 years after the date of enactment of this Act, and except as provided in paragraph (2), the Judicial Conference of the United States shall establish a pilot program to ensure that exhibits in Federal cases before 5 Federal courts selected by the Judicial Conference and any additional Federal district court that elects to participate are accessible through such online portal as the Judicial Conference may designate for the pilot program established under this subsection.
 (2)Exemption from Electronic Public AccessThis subsection shall not apply to the following exhibits: (A)Exhibits that cannot be digitized.
 (B)Exhibits concerning matters that are exempt from disclosure under section 552(b) of title 5, United States Code.
 (C)Exhibits exempt from disclosure under Rule 25(a)(5) of the Federal Rules of Appellate Procedure. (D)Exhibits exempt from disclosure under Rule 5.2 of the Federal Rules of Civil Procedure.
 (E)Exhibits exempt from disclosure under Rule 49.1 of the Federal Rules of Criminal Procedure. (F)Exhibits exempt from disclosure under Rule 9037 of the Federal Rules of Bankruptcy Procedure.
 (G)Exhibits that have been sealed by the presiding judge. (H)Exhibits that a presiding judge determines the public disclosure of which would likely interfere with a fair trial or otherwise the due administration of justice.
 (I)Exhibits that are otherwise exempt from public disclosure under any other provision of Federal or State law.
						(3)Applicability of Exemption
 (A)In GeneralThe determination of the applicability of paragraph (2) to an exhibit shall be made by the presiding judge. With respect to the applicability of the exemption described in subparagraph (B), (C), (D), (E), or (F) of paragraph (2), the presiding judge must determine that it is reasonably foreseeable that the disclosure of the exhibit would harm an interest protected by the relevant provision.
 (B)Redacted ExhibitsWith respect to an exhibit exempted from disclosure under paragraph (2)(B), any reasonably segregable portion of the exhibit shall be made available on the online portal established under paragraph (1), in accordance with the procedures described at the end of section 552(b) of title 5, United States Code.
 (C)Descriptive NotationWith respect to an exhibit exempted from disclosure under subparagraph (A), (B), (C), (D), (E), (F), or (I) of paragraph (2), a descriptive notation of the exhibit shall be made available, consistent with any requirement under law regarding limitation on disclosure, on the online portal established under paragraph (1).
 (4)RulemakingThe Judicial Conference of the United States may promulgate such regulations as may be necessary to implement this subsection.
 (5)DefinitionsFor purposes of this subsection: (A)DigitizedThe term digitized means converted into a digital form that can be processed by a computer.
 (B)ExhibitThe term exhibit means a document, record, or other tangible object introduced as evidence during a trial, and that, in accordance with the Federal Rules of Evidence, is identified or authenticated, and admitted into the record, and does not include any portion of such document, record, or tangible object that was not so admitted.
 (C)Presiding judgeThe term presiding judge means the magistrate or judge presiding over the court proceeding concerned. In proceedings in which more than 1 judge participates, the presiding judge shall be the senior active judge so participating or, in the case of a circuit court of appeals, the senior active circuit judge so participating, except that in en banc sittings of any United States circuit court of appeals, the presiding judge shall be the chief judge of the circuit whenever the chief judge participates.
						(6)Termination; report
 (A)TerminationThis subsection and the pilot program established under this subsection shall terminate on the date that is 4 years after the date of enactment of this Act.
 (B)ReportNot later than one year after the termination of the pilot program established under this subsection, the Federal Judicial Center shall submit to the Judicial Conference of the United States, Congress, and any other appropriate Federal agency or office, a report that contains the results of the pilot program, along with any recommendations for improving public electronic access to Federal court exhibits.
						